DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The originally filed drawings were received on 4/28/19.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘The present invention discloses an’ should read ‘An’
Abstract, line 2- ‘comprises’ should read ‘includes’
Abstract, line 6- ‘The present invention’ should read ‘The erecting system’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Paragraph 0033- the descriptions pertaining to elements 11, 12, 13, and 14 do not appear to correlate to what is shown in Figure 2, particularly when referenced with the included angles α, β, and γ.  These discrepancies also appear to be present in the claims.  The Examiner notes that it is assumed that, for purposes of examination, what is shown in Figure 2 is proper and correct, and that Paragraph 0033, as well as the claims, do not appear to properly describe what is shown in Figure 2.
Appropriate correction is required.

Claim Objections
     Claims 5-10 are objected to because of the following informalities:  
Claim 5 recites the limitation "the other eyepiece group" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-10 are dependent on Claim 5, and hence inherit the deficiencies of Claim 5.
Claim 7 recites the limitation "the bevels" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the isosceles right-angle prism" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the isosceles prism" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the isosceles surface" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are dependent on Claim 7, and hence inherit the deficiencies of Claim 7.
Claim 8 recites the limitation "the roof half penta prism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the roof receiving and transmitting surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the roof inner reflecting surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the roof outer reflecting surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the beam splitting prism" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 3- ‘After’ should read ‘after’
Claim 9 recites the limitation "the roof half penta prism" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roof receiving and transmitting surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roof inner reflecting surface" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roof outer reflecting surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the beam splitting prism" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the bevels" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 3 recites the limitation ‘…an included angle between the roof outer reflecting surface and the roof receiving and transmitting surface is 112.5 degrees; an included angle between the roof receiving and transmitting surface and the roof inner reflecting surface is 45 degrees; and an included angle between the roof inner reflecting surface and the roof top surface is 90 degrees.’ in lines 7-12.  However, in reviewing Figure 2 of the specification, it is found that an included angle between the roof inner reflecting surface 13 and the roof receiving and transmitting surface 11 is 112.5 degrees; an included angle between the roof receiving and transmitting surface 11 and the roof outer reflecting surface 12 is 45 degrees; and an included angle between the roof outer reflecting surface 12 and the roof top surface 14 is 90 degrees.  Thus, it is not clear what values of included angles are provided between particular pairs of surfaces of the roof half penta prism.  As previously noted above in Section 6, for purposes of examination, what is shown in Figure 2 is taken to be proper and correct, and that Paragraph 0033, as well as the claims, do not appear to properly describe what is shown in Figure 2.  Claim 4 is dependent on Claim 3, and hence inherits the deficiencies of Claim 3.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Patent Application Publication US 2010/0265490 A1).
     Watanabe discloses a binocular telescope (See for example Abstract; Figures 1-5) for laser ranging, comprising eyepiece groups (See for example 12 in Figure 1), objective lens groups (See for example 9 in Figure 1) and erecting systems (See for example 11, 13, 14 in Figure 1) which are respectively installed in two lens barrels (See for example 2A, 2B in Figure 1); the erecting systems are positioned between the eyepiece groups and the objective lens groups (See for example 11, 13, 14, 12, 9 in Figure 1), a laser transmitter (See for example 4 in Figure 1) is arranged between the two lens barrels, a photodetector (See for example 5 in Figure 1) and a display (See for example 7 in Figure 1) are arranged in one lens barrel (In the instant case, 5 is arranged in 2B, and 7 is arranged in 2A in Figure 1); a light path received by each of the objective lens groups is outputted to one eyepiece group through the erecting system (See Figure 1); a laser light path received by each of the objective lens groups passes through the erecting system and then enters the photodetector (See for example 9, 11, 13, 14, 5 in Figure 1); and a light path of the display passes through the erecting system and then is outputted to an other eyepiece group (See for example 7, 11, 13, 14, 12 in Figure 1).
     Watanabe discloses the invention as set forth above, but does not explicitly disclose the display being a liquid crystal display.  However, liquid crystal displays are well known and conventional displays for visualizing information and data provided by such telescopic devices.  Official notice is taken.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display of Watanabe be a liquid crystal display, to take advantage of their lighter weight/bulk and wider range of available screen sizes over more conventional displays types, such as CRT’s.

Allowable Subject Matter
     Claims 1-2 are allowed.
     Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10288735 to Wang et al.
U.S. Patent Application Publication US 2009/0174939 A1 to Heintz et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/4/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872